Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, corresponding claims 8-14 and 16 (a new claim) in the reply filed on 04/08/2022 is acknowledged.  The traversal is on the ground(s) that a search of the art relating to either of the Group I or Group II claims would uncover the relevant art of the other Group, since both Groups require a razor blade having a blade body and expanded polymer microspheres. Therefore, Applicants believe that the search necessary to examine both Groups of claims together would not impose a burden. This is not found persuasive because a razor blade of the Group I (structural claims) could be searched in USPC class 30 or CPC. B26B21/60,56,565,4037 and a razor blade of the Group II (method or process claims) can be searched in USPC class 76 and CPC C09D7/$ and C08J2203/22, 02-166 with a specific search queries “a razor blade” and “a liquid uncured polymer precursor”.
Please note that the structures of the razor blade of the group I can be made a process or method different the process or method of the blade of group II that uses a liquid uncured polymer precursor. See MPEP 2113 “Product-by-Process Claims”.
Both groups do overlap in some of subject matters, but don’t overlap in scope and both groups are considered to be mutually exclusive.  See MPEP 806.05 (near the end) for the meaning of the phrase “overlapping in scope”.
Therefore, there would be serious burden if search all groups together or two different scopes of the inventions together. Thus, leading to divergent examination processes.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020 and 11/19/2020 are being considered by the examiner.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8, line 1 “A process for fabrication of a razor blade comprising:” should read -- A process for fabrication of a razor blade, wherein the process comprises:--;
Claim 16 “a razor blade” should read –the razor blade--;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 3-7 recites “depositing a liquid suspension on a surface of the blade body, …, the expandable polymer microspheres including a gas encapsulated within a hollow thermoplastic polymer shell, on a surface of the blade body to obtain a deposit” is unclear and has three issues. First, as the citation is written, it is unclear because it appears that all expandable polymer microspheres have a hollow thermoplastic polymer shell. Second, “a surface of the blade body” in lines 6-7  is unclear whether the surface refers to the surface in line 3 or an additional surface. Third, line 8 “a deposit” is also unclear because in line 3 “depositing a liquid suspension…” intrinsically has or forms a deposit, but line 7 “to obtain a deposit” that is unclear whether the “to obtain a deposit” is a new deposit or refers the deposit in the step of depositing a liquid suspension.
Claim 8, the last paragraph recites “expanding one or more of the expandable polymer microspheres dispersed in the deposit to obtain an expanded deposit including one or more expanded polymer microspheres arranged on the surface of the blade body, the liquid uncured polymer precursor being configured to remain uncured during expansion of the expandable polymer microspheres” is unclear and has three issues:
First, “expanding one or more of the expandable polymer microspheres dispersed in the deposit…” is confusing because lines 4-5 recites “expandable polymer microspheres dispersed in a liquid uncured polymer precursor”, not the deposit. 
See https://dictionary.cambridge.org/us/dictionary/english/disperse that is to scatter or move away over a large area.
Second, “to obtain an expanded deposit” is unclear whether the expanded deposit refers the deposit is expanded or an additional expanded deposit on the surface of the blade body.
Third, the last paragraph recites “expending  one or more of the expandable polymer microspheres…the liquid uncured polymer precursor being configured to remain uncured during expansion of the expandable polymer microspheres” is unclear and indefinite because this method is incomplete for omitting essential steps until claims 12-14, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  It is unclear how one or more of the expandable polymer microspheres is expanded in the step of expanding… Without steps of activating or triggering or reacting or heating or curing the  polymer microspheres for expanding the polymer microspheres, it is unclear how it works. Moreover, “the liquid uncured polymer precursor being configured to remain uncured during expansion of the expandable polymer microspheres” is confusing because the specification, para. 90 recites “The liquid uncured polymer precursor 51 may, for example, be configured to remain at least partially uncured when heated to the temperatures at which the microspheres are heated to transform them from expandable polymer microspheres 41 to expanded polymer microspheres” which is confusing and conflicts to the claim.
The scope of claim 9 is confusing because claim 8 recites “the liquid suspension comprising expandable polymer microspheres dispersed in a liquid uncured polymer precursor”. Claim 9, the language “by mass” in the term “the liquid suspension comprises equal to or greater than 0.1% and equal to or less than 30% expandable polymer microspheres by mass, and liquid uncured polymer precursor forming the remainder” that is unclear what the mass is referring to. Is applicant trying to claim “the liquid suspension contains  0.1% to 30% mass of the expandable polymer microspheres in a total mass of the liquid suspension and the rest of the liquid uncured polymer precursor”?
The scope of claim 10 is unclear whether the diameter of the at least one of the expandable polymer microspheres is measured from the microspheres being expanded or not expanded.
All claims dependent from claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (US 2016/0297087) in view of Killey (US 2019/0233664).
Regarding claim 8, as best understood, Nicholas teaches a process for fabrication of a razor blade (Figure 3 F) comprising: 
providing a blade body (38); 
depositing a liquid suspension (a polymer material, para. 56) on a surface of the blade body and to form a deposit (34) for controlling the skin bulge of the user's skin and allow for better glide during the shave (Para. 77).
However,  Nicholas fails to teach a. a liquid suspension comprising expandable polymer microspheres dispersed in a liquid uncured polymer precursor, wherein each of the expandable polymer microspheres includes a gas encapsulated within a hollow thermoplastic polymer shell and b. a step of expanding the deposit by expanding one or more of the expandable polymer microspheres while the liquid uncured polymer precursor being configured to remain partially uncured during expansion of the expandable polymer microspheres.
Killey teaches a haptic coating (title) for a haptic sensation of skin or “soft touch” coating (abstract), wherein a coating material is a polymer (Expancel U31 D 40, Para. 11) and a liquid uncured polymer precursor (water, Paras. 17-18) including a plurality of expandable microspheres in the polymer that are capable of expanding from a first volume to a second volume that is larger than the first volume (Para. 5) and Killey also teaches expanding the deposit by expanding one or more of the expandable polymer microspheres while the liquid uncured polymer precursor being configured to remain partially uncured during expansion of the expandable polymer microspheres (Para. 13 recites “it is desirable to expand the microspheres during the drying process” that means during expanding the microspheres, the liquid uncured polymer precursor being configured to remain partially uncured or not completed drying).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the process of Nicholas to have Expancel U31 D 40 including a water for depositing or coating on a surface, as taught by Killey in order to form a soft touch for comfortable during shaving.
Regarding claim 9, as best understood, the modified method of Nicholas teach that the liquid suspension contains  0.1% to 30% mass of the expandable polymer microspheres in a total mass of the liquid suspension and the rest of the liquid uncured polymer precursor (as the claim is written, it is not clear how many materials is in the liquid uncured polymer precursor. Paras. 17-19 shows three different amounts of Expancel U31 to the liquid uncured polymer precursor (water and other materials) for using different printing machines.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to made the amount of the expandable polymer microspheres in a total mass of the liquid suspension of any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the printing machine requirements to be used.
Regarding claim 10, as best understood, the modified method of Nicholas teaches that at least one of the expandable polymer microspheres has a diameter equal to or greater than 5                         
                            µ
                            m
                        
                     and equal to or less than 40                        
                            µ
                            m
                        
                    . (Para. 11 of Nicholas “Expancel U31 D40 and Applicant’s specification, para. 133 “using Expancel U31 DU 40 …(D50=10-16                        
                             
                            µ
                            m
                        
                     )).
Regarding claim 11, the modified method of Nicholas teaches that the liquid uncured polymer precursor is UV-curable (the water and other material such as silica or Joncryl 624 acrylic resin of Killey is UV-curable since applicant has not defined what UV curable is).
Regarding claim 12, the modified method of Nicholas teaches that the step of expanding one or more of the expandable polymer microspheres includes heating the one or more expandable polymer microspheres to a temperature at which the shell is plastically deformable under pressure of the gas encapsulated therein (see the discussion in claim 8 above and Para. 11 of Killey “thermoplastic microspheres encapsulating a gas that can expand to up to 6 times from original size without increasing in weight when heated”) .
Regarding claim 13, the modified method of Nicholas teaches that the step of expanding one or more of the expandable polymer microspheres includes heating the one or more expandable polymer microspheres, but it is not clear that a temperature equal to or greater than 80 °C and equal to or less than 200 °C. Examiner notes that Killey uses the same polymer (Expancel U31 DU 40) which is intrinsically expanded at the claimed temperature range.
If one is argued that Killey does not teach the temperature range, then, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the temperature range of any reasonable range including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on a grade of the Expancel polymer to be used for suitable razor blade requirements to be manufactured.
Regarding claim 14, the modified method of Nicholas teaches a further step of curing the liquid uncured polymer precursor subsequent to the step of expanding at least a portion of the expandable polymer microspheres to obtain a polymer matrix containing one or more expanded polymer microspheres (the pattern expanded polymer microspheres are a polymer matrix and Para. 6 of Killey “the coated substrate may be printed after the expandable microspheres have expanded. “ and Para. 17 of Killey “The coating was dried at 120.degree. F. for five minutes to remove the water portion of the coating” that is a curing step).
Regarding claim 16, the modified method of Nicholas shows a skincare device (a cartridge, Figures 1-2 of Nicholas) comprising: the razor blade fabricated by the process as stated in claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110281964, US 20100215947, US 20090181250, US 7202284 teach expanded polymer microspheres during heating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/6/2022